Hammond, J.
Under the plaintiff’s contention that the injury to his back was permanent it was proper, if not necessary, for the jury in estimating the amount of compensation to take into consideration the probable duration of his life; and on that question there can be no doubt that standard mortality or life expectancy tables would have been admissible. Rowley v. London & North Western Railway, L. R. 8 Ex. 221. Vicksburg & Meridian Railroad v. Putnam, 118 U. S. 545. Keast v. Santa Ysabel Gold Mining Co. 136 Cal. 256. Sauter v. New York Central & Budson River Railroad, 66 N. Y. 50.
In this case a medical witness for the defendant had before him a “ book on life insurance,” and turned to a “ table showing the expectancy of life for each year, from 15 to 85, according to the actuaries’ combined experience.” When asked how such tables were “gotten up,” he replied: “They are gotten up by the actuaries of these companies, put into tables; indicates at each age the expectancy of life at that particular age.” Upon further inquiry, however, it appeared that the witness had no other information as to the authenticity of the table than that contained in the book, or, in other words, that he was stating simply what upon its face this table appeared to be. The table was excluded. Under these circumstances it does not appear that the exclusion of the book was error. It does not appear that the table was in any respect a standard table *100or that it was well established or recognized authority, or even that it was in general use by life insurance companies. The judge well might have concluded upon the evidence before him that the .table was not sufficiently authenticated, and we cannot say that such a conclusion was not warranted. In such a case he could rightly exclude it.
The exception to the admission of the evidence of the witness Lavers that on a certain occasion the plaintiff was asked if he did not know the witness was not argued by the defendant, and, in view of its nature, we consider it waived.

Exceptions overruled.